DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-8 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 1-4, in the reply filed on 4/1/21 is acknowledged. Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-4 are under consideration.

Claim Rejections
Double Patenting, Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 of U.S. Patent No. 8,324,353, issued 12/4/12 (reference patent; cited on the 1/28/20 IDS). The '353 patent issued from application 13/046,518, from which the instant application claims priority as a continuation.
Specifically, instant claim 1 is directed to "A chimeric immunoreceptor which comprises SEQ ID NO: 17". Claim 1 of the '353 patent is directed to "A chimeric immunoreceptor comprising SEQ ID NO: 22". The following sequence alignment shows 


    PNG
    media_image1.png
    981
    593
    media_image1.png
    Greyscale


 Therefore, both claims are directed to an invention of identical scope, i.e., a chimeric immunoreceptor comprising the same amino acid sequence.

Double Patenting, Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 7,514,537, issued 4/7/09 (cited on the 1/28/20 IDS), and which shares the same inventor with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The '537 patent issued from application 11/274,344. The instant application claims priority as a continuation to applications 14/976,689, 13/953,622, 13/570,032, 13/046,518 and 12/314,195, which in turn claims priority to the ‘344 application as a continuation-in-part. 

Instant claim 2 encompasses a plasmid that expresses the chimeric immunoreceptor of claim 1. Claim 3 of the ‘537 patent is directed to a vector comprising SEQ ID NO: 15, and the portion of the specification informing the claimed invention indicates that this vector can be a plasmid (e.g., Figure 9). Therefore, this claim anticipates instant claim 2.
Instant claim 4 encompasses a T cell which expresses the chimeric immunoreceptor of claim 1. Claim 2 of '537 is directed to a method using T cells expressing the immunoreceptor of claim 1 of '353. Therefore, instant claim 3 is anticipated by claim 3 of '353. Therefore, instant claim 4 is anticipated by claim 3 of '537.

Claims 2 and 4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3 and 5 of U.S. Patent No. 8,324,353, issued 12/4/12 (cited on the 1/28/20 IDS), and which shares the same inventor with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons. The '353 patent issued from application 13/046,518. The relationship between the instant application and the ‘518 application is described above.
Instant claim 2 encompasses a plasmid that expresses the chimeric immunoreceptor of claim 1. Claim 5 of '353 is directed to a vector consisting essentially of SEQ ID NO: 19, which the Brief Description of Figure 13 in the specification indicates is a plasmid that encodes the amino acid sequence of SEQ ID NO: 22. Therefore, instant claim 2 is anticipated by claim 5 of '353.


Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,497,118, issued 7/30/13 (cited on the 1/28/20 IDS), and which shares the same inventor with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons.
The '118 patent issued from application 13/570,032. The relationship between the instant application and the ‘032 application is described above.
Instant claim 1 encompasses a chimeric immunoreceptor which comprises SEQ ID NO: 17. Claim 1 of '118 is directed to a chimeric immunoreceptor encoded by a nucleic acid sequence comprising SEQ ID NO: 23. As indicated at pg 6 of the 11/5/12 Office action in parent application 13/570,032, “the protein encoded by SEQ ID NO: 19 and 23 is 100% identical”, and as set forth above each of these sequences encodes an amino acid sequence identical to SEQ ID NO: 17. As such, instant claim 1 is anticipated by claim 1 of '118.
Instant claim 2 encompasses a plasmid that expresses the chimeric immunoreceptor of claim 1. Claim 2 of '118 is directed to a vector comprising SEQ ID NO: 23, which the specification of '118 indicates is a plasmid sequence; e.g., the Brief Description of Figure 14. Therefore, instant claim 2 is anticipated by claim 5 of '353.

Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-8 of U.S. Patent No. 9,217,025, issued 12/22/15 (cited on the 1/28/20 IDS), and which shares the same inventor with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons.
The '025 patent issued from application 13/953,622. The relationship between the instant application and the '622 application is described above.

Instant claims 2 and 3 each encompass a plasmid of SEQ ID NO: 24, which encodes the immunoreceptor of SEQ ID NO: 17. Claims 2 and 3 of '025 are also directed to a plasmid that encodes the amino acid sequence of SEQ ID NO: 17 (claim 2) and that has the nucleotide sequence of SEQ ID NO: 24 (claim 3). Therefore, instant claims 2 and 3 are anticipated by claims 2 and 3 of '025.
Instant claim 4 encompasses a T cell which expresses the chimeric immunoreceptor of claim 1, which comprises the amino acid sequence of SEQ ID NO: 17. Claims 5-8 of '025 each encompass a T cell that expresses a chimeric immunoreceptor comprising SEQ ID NO: 17. Therefore, instant claim 4 is anticipated by claims 5-8 of '025.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646